Citation Nr: 0927474	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-23 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of overpayment of compensation 
benefits in the amount of $9,696.10, to include the issue of 
whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to June 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 decision by the 
Committee on Waivers and Compromises of the Debt Management 
Center at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant in this case is incarcerated and apparently has 
been since 2003.  This was not discovered until 2005.  At the 
time he was receiving VA benefits at 40 percent.  Pursuant to 
regulation the amount of the payment was reduced to 10 
percent.  That resulted in the overpayment at issue for the 
period from August 1, 2003, to June 30, 2005. 

The statements of the Veteran and his representative reflect 
that the Veteran is challenging the validity of the 
overpayment.  The RO has not adjudicated this matter.  Before 
adjudicating a waiver application, the lawfulness of the 
overpayment must first be decided.  See Schaper v. Derwinski, 
1 Vet. App. 430 (1991); see also VAOPGCPREC 6-98 (holding 
that where the validity of the debt is challenged, that issue 
must be developed before the issue of entitlement to a waiver 
of the debt can be considered).  Adjudication of this matter 
is essential since the validity of the overpayment is a 
prerequisite to determining whether a waiver is appropriate.  
The case must be remanded so that this matter can be 
adjudicated by the RO.  See generally Bernard v. Brown, 4 
Vet. App. 384 (1993).  Here, the Veteran's representative has 
explicitly requested a remand for this purpose.

In addition, the most recent VA Form 5655, Financial Status 
Report (FSR), was submitted in November 2005.  Given the 
passage of time, the Board therefore believes that an updated 
FSR is critical to the resolution of the claim.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request that the Veteran 
provide a current VA Form 5655, Financial 
Status Report.  Such a report should be 
associated with the Veteran's claims file. 

2.  VBA should adjudicate the claim 
regarding the issue of whether the 
overpayment was properly created.  If that 
portion of the claim is denied, notify the 
Veteran and his representative of the 
determination.  The Veteran and his 
representative should be informed that he 
must file a timely appeal to perfect an 
appeal of that issue to the Board.  

3.  After the above has been accomplished, 
VBA should readjudicate the issue of 
entitlement to a waiver of any 
overpayment.  If the claim remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and allowed the appropriate 
period of time for a response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




